PER CURIAM.
Defendant appealed from an order of the district court directing the dismissal of an appeal from a justice’s court and affirming a judgment rendered therein. It was held in Ross v. Evans, 30 Minn. 206, 14 N. W. 897, that an order dismissing an appeal from a justice’s court for want of jurisdiction apparent on the face of the return was within the terms of G. S. 1894, § 6140, subd. 5, and appealable. But by Laws 1895, c. 24, it was enacted that in all cases where an appeal from a justice’s court shall for any cause be dismissed in district court, such court shall enter judgment in the action, affirming the judgment of the justice, with all costs. The passage of this act changed the rule in reference to an appeal from an order of the district court dismissing an appeal from a justice’s court, because the reason for the rule as stated in the Boss Case no longer exists. Such appeal must now be taken, if at all, from the judgment entered in district court. Appeal dismissed.